 1
 2
 3
 4
 5
 6
 7
 8
                      UNITED STATES DISTRICT COURT
 9
             CENTRAL DISTRICT OF CALIFORNIA-EASTERN DIVISION
10
11
12   JARVIN O’NEAL NASH,           ) Case No. EDCV 19-01286-FMO(AS)
                                   )
13                  Petitioner,    )         JUDGMENT
                                   )
14                                 )
               v.                  )
15                                 )
     DEAN BORDER, Warden,          )
16                                 )
                    Respondent.    )
17                                 )
18        Pursuant to the Order of Dismissal,
19
20        IT IS ADJUDGED that the Petition is denied and dismissed
21   without prejudice.
22
23             DATED: July 23, 2019
24
25                                              /s/
                                           FERNANDO M. OLGUIN
26                                    UNITED STATES DISTRICT JUDGE
27
28
